Title: From George Washington to Major General Benedict Arnold, 26 April 1779
From: Washington, George
To: Arnold, Benedict



D. Sir
Head Qrs—Middlebrook 26 April 1779

I find myself under a necessity of postponing your trial to a later period, than that for which I notified your attendance—I send you this information in a hurry lest you should set out before it might arrive if delayed to an hour of more leisure—In a future letter I shall communicate my reasons and inform you of the time which shall be finally appoin⟨ted⟩. I am Dr Sir Your most Obed. ser⟨vt⟩.